UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6269


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:06-cr-00100-FL-2)


Submitted:   July 13, 2012                 Decided:   July 26, 2012


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Keith Harris appeals a district court order denying

his   motion      for      a    sentence      reduction           pursuant          to   18    U.S.C.

§ 3582(c) (2006).              We affirm.

                This court reviews for abuse of discretion a district

court’s       decision         on     whether         to       reduce    a      sentence        under

§ 3582(c)(2) but reviews de novo a court’s conclusion on the

scope    of     its    legal        authority      under        that     provision.            United

States     v.    Munn,       595     F.3d   183,       186      (4th    Cir.     2010).         Under

§ 3582(c)(2), a district court may modify a defendant’s term of

imprisonment          when     the    defendant           is    “sentenced       to      a    term    of

imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission[.]”                                       Any reduction

must be consistent with applicable policy statements offered by

the Sentencing Commission.                  Munn, 595 F.3d at 186.

                Under U.S. Sentencing Guidelines Manual § 1B1.10(2), a

defendant may not receive a new sentence pursuant to an amended

Guideline that is lower than the amended Guideline range.                                       There

is an exception for those persons who received a sentence below

the Guidelines range of imprisonment due to their substantial

assistance.           In     those     cases,      a       reduction         below    the     amended

Guidelines range that is comparable to the original reduction

may   be    appropriate.              Harris      received         a    sentence         below       the

statutory       minimum        sentence      as       a    result       of    the     Government’s

                                                  2
motion   under   18    U.S.C.    § 3553(e)             (2006)   and    U.S.     Sentencing

Guidelines Manual § 5K1.1.

            A reduction is not authorized under § 3582(c)(2) and

is not consistent with the Guidelines’ policy statements if the

applicable amendment does not have the effect of lowering the

defendant’s Guidelines range because of the operation of another

statutory    provision,     such          as       a   statutory      minimum    term     of

imprisonment.    See USSG § 1B1.10(2) cmt. n.1(A).

            We conclude that the district court correctly found it

was not authorized to reduce Harris’ sentence further because

his   sentence   was    based        on    the         statutory   mandatory      minimum

sentence and not on a Guidelines range that was subsequently

lowered.     See United States v. Johnson, 564 F.3d 419, 421-23

(6th Cir. 2009) (starting point for a downward departure under

§ 3553(e) is the statutory minimum sentence).

            Accordingly,        we    affirm.              We   dispense      with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                               3